DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The present disclosure is directed,” etc.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first biasing mechanism” in claims 4, 13 and 20, and “second biasing mechanism” in claims 15 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “the step of biasing the second hub subassembly toward the first hub subassembly via a restoring force from a first biasing mechanism to guide the second hub subassembly toward the second axial position via the rotary guide” and depends from claim 3 which recites “a second axial position corresponding to the deployed configuration via the second guide segment” (emphasis added). It is contradicting and not clear how in claim 4 the restoring force guiding the second hub subassembly toward the first hub subassembly which is towards stowed configuration but claimed as towards the second axial position being a deployed configuration.
Furthermore, claim 5 recites “biasing the second hub subassembly away from the first hub subassembly via the lifting force guides the second hub subassembly toward the second axial position” (emphasis added), also being contradictory to claim 4 since a second axial position in claim 5 is a deployed configuration with the first and second hub subassemblies biased away from each other.
Furthermore, claim 6 recites “the restoring force guides the second hub subassembly back to the first axial position” (emphasis added); also being contradictory to claim 4 since a first axial position in claim 6 recites the first and second hub subassemblies biased toward each other while claim 4 recites the first and second hub subassemblies biased toward each other but toward the second axial position.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-19 (as far as claims 4-6 are definite and understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coralic et al – hereafter Coralic – (US 10,494,088 B1).

Regarding claim 1, Coralic teaches a method of operating a hub assembly (Fig.2-4) of an aircraft (Fig.1) comprising:
controlling the hub assembly to generate a lifting force via a first blade assembly (Fig.2-4, 234-1-2, 334-1-2, 434-1-2) and a second blade assembly (Fig.2-4, 234-3-4, 334-3-4, 434-3-4), wherein the hub assembly includes a first hub subassembly (Fig.2-4, 236-1, 336-1, 436-1) configured to rotate the first blade assembly about an axis of rotation in a first plane, and a second hub subassembly (Fig.2-4, 236-2, 336-2, 436-2) configured to rotate the second blade assembly about the axis of rotation in a second plane (Fig.2-4);
and controlling an axial position of the first hub subassembly relative to the second hub subassembly about the axis of rotation via a rotary guide (Fig.2-4, 208/308/408), wherein the rotary guide is configured to transition, as a function of the lifting force (column 5 line 6-13), the first blade assembly and the second blade assembly between (a) a stowed configuration where the first blade assembly and the second blade assembly are arranged at a first angle relative to one another (Fig.3) and (b) a deployed configuration where the first blade assembly and the second blade assembly are arranged at a second angle relative to one another (Fig.2).

Regarding claim 2, Coralic further teaches the rotary guide comprises a first guide segment (Fig.2-4, right end of 208/308/408), a second guide segment (Fig.2-4, left end of 208/308/408), and a third guide segment (Fig.2-4, mid portion of 208/308/408) that is positioned between the first guide segment and the second guide segment (Fig.2-4).

Regarding claim 3, Coralic further teaches the step of securing the second hub subassembly at (a) a first axial position corresponding to the stowed configuration via the first guide segment (Fig.2-4, at left end of 208/308/408) or (b) a second axial position corresponding to the deployed configuration via the second guide segment (Fig.2-4, at right end of 208/308/408).

Regarding claim 4, Coralic further teaches the step of biasing the second hub subassembly toward the first hub subassembly via a restoring force from a first biasing mechanism (this element is interpreted under 35 U.S.C. 112(f) as a spring or mechanical actuator to accomplish the claimed function, and equivalents thereof. Coralic teaches a spring that performs the biasing function, Fig.2-4, 202/302/402) to guide the second hub subassembly toward the second (interpreted as first based on 35 USC 112b indefiniteness issue discussed above) axial position via the rotary guide (Fig.3).

Regarding claim 5, Coralic further teaches the step of generating a lifting force during a hover phase of the aircraft that is greater than the restoring force of the first biasing mechanism, wherein biasing the second hub subassembly away from the first hub subassembly via the lifting force guides the second hub subassembly toward the second axial position (column 5 line 21-37).

Regarding claim 6, Coralic further teaches the step of transitioning the aircraft from the hover phase to a cruise phase, wherein the restoring force guides the second hub subassembly back to the first axial position in an absence of the lifting force (column 5 line 14-21; note lifting force is absence when motor is not rotating).

Regarding claim 7, Coralic further teaches a hub assembly (Fig.2-5) comprising:
a first hub subassembly (Fig.5, 536-1) configured to rotate a first blade assembly (Fig.5, 534-1-2) about an axis of rotation in a first plane (Fig.5);
a second hub subassembly (Fig.5, 536-3) configured to rotate a second blade assembly (Fig.5, 534-5-6) about the axis of rotation in a second plane (Fig.5); and
a rotary guide (Fig.5, 508-2) configured to control an axial position of the second hub subassembly relative to the first hub subassembly about the axis of rotation, wherein the rotary guide is configured to adjust the axial position as a function of a lifting force generated by the first blade assembly or the second blade assembly (column 7 line 47 – column 8 line 39; note lift force is generated when motor is rotating).

Regarding claim 8, Coralic further teaches the rotary guide comprises a first guide segment (Fig.5, right end of 508-2), a second guide segment (Fig.5, left end of 508-2), and a third guide segment (Fig.5, mid portion of 508-2) that is positioned between the first guide segment and the second guide segment.

Regarding claim 9, Coralic further teaches the first guide segment is configured to secure the second hub subassembly at a first axial position relative to the first hub subassembly (Fig.5, at left end of 508-2) and the second guide segment is configured to secure the second hub subassembly at a second axial position relative to the first hub subassembly (Fig.5, at right end of 508-2).

Regarding claim 10, Coralic further teaches the third guide segment is shaped to define a ramp between the first guide segment and the second guide segment (Fig.5). 

Regarding claim 11, Coralic further teaches the ramp is shaped to control a rate at which the second hub subassembly moves between (a) the first axial position and (b) the second axial position (Fig.5).

Regarding claim 12, Coralic further teaches the lifting force urges the second blade assembly along the ramp from a stowed configuration (Fig.5B) to a deployed configuration (Fig.5A) (column 7 line 47 – column 8 line 39; note lift force is generated when motor is rotating).

Regarding claim 13, Coralic further teaches a first biasing mechanism (this element is interpreted under 35 U.S.C. 112(f) as a spring or mechanical actuator to accomplish the claimed function, and equivalents thereof. Coralic teaches a spring that performs the biasing function, Fig.5, 502) that is configured to bias the second hub subassembly toward the first hub subassembly via a restoring force (Fig.5B).

Regarding claim 14, Coralic further teaches the first biasing mechanism is a spring (Fig.5, 502).

Regarding claim 16, Coralic further teaches the rotary guide is employs a pin and slot arrangement (column 8 line 16-17).

Regarding claim 17, Coralic further teaches a third hub subassembly (Fig.5, 536-2) that shares the axis of rotation with the first hub subassembly and second hub subassembly (Fig.5), wherein the third hub subassembly is positioned between the first hub subassembly and second hub subassembly (Fig.5).

Regarding claim 18, Coralic further teaches a hub assembly comprising:
a first hub subassembly (Fig.5, 536-1) configured to rotate a first blade assembly about an axis of rotation in a first plane (Fig.5);
a second hub subassembly (Fig.5, 536-2) configured to rotate a second blade assembly about the axis of rotation in a second plane (Fig.5);
a third hub subassembly (Fig.5, 536-3) configured to rotate a third blade assembly about the axis of rotation in a third plane (Fig.5); and
a first rotary guide (Fig.5, 508-2) configured to control an axial position of the third hub subassembly relative to the first hub subassembly about the axis of rotation configured to be driven with a lifting force generated by the second blade assembly or the third blade assembly (column 7 line 47 – column 8 line 39; note lift force is generated when motor is rotating); and
a second rotary guide (Fig.5, 508-1) configured to control an axial position of the second hub subassembly relative to the third hub subassembly about the axis of rotation as a function of the lifting force (column 7 line 47 – column 8 line 39; note lift force is generated when motor is rotating).

Regarding claim 19, Coralic further teaches each of the first rotary guide and the second rotary guide comprises a first guide segment (Fig.5, right end of 508-1/2), a second guide segment (Fig.5, left end of 508-1/2), and a third guide segment (Fig.5, mid portion of 508-1/2) that is positioned between the first guide segment and the second guide segment (Fig.5).

Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
a second biasing mechanism this element is interpreted under 35 U.S.C. 112(f) as a mechanical actuator to accomplish the claimed function) configured to secure the axial position of the first hub subassembly relative to the second hub subassembly;
the closest prior art reference (Coralic) does not disclose a second biasing mechanism to perform the claimed function;
no other prior art references were found that would anticipate or could be used to establish a prima facie case of obviousness for said claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745